Citation Nr: 0948704	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  04-03 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 
1970, with prior Naval Reserve service. 

This matter comes before the Board of Veterans' Appeals from 
a March 2003 rating decision of the Boston, Massachusetts, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for PTSD.

In August 2006, the Board remanded the claim for further 
development.

The Board notes that a February 2002 VA treatment record 
reflects a diagnosis of generalized anxiety disorder, and 
that reports of August 2002 and March 2007 VA examinations 
show a diagnosis of alcohol use/dependence.  Since the August 
2006 remand, the United States Court of Appeals for Veterans 
Claims (the Court) has issued a decision holding that VA 
should consider alternative psychiatric disorders within the 
scope of an initial claim for service connection for a 
specific psychiatric disorder.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In this case, however, the Veteran has 
specifically claimed service connection for PTSD and not 
broadly for psychiatric symptomatology.  Therefore, the 
Veteran clearly limited his current claim to only service 
connection for PTSD and not for a broader claim involving 
other psychiatric disorders.   If the appellant wishes to 
file a claim of entitlement to service connection for a 
psychiatric disorder other than PTSD he must file such a 
claim with the regional office.


FINDING OF FACT

The Veteran has not been diagnosed with PTSD based on an 
independently verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in July 2002, September 2002, September 2006, April 2008, 
February 2009, and August 2009 of the information and 
evidence needed to substantiate and complete a claim.  While 
VA failed to fully comply with 38 U.S.C.A. § 5103 prior to 
the rating decision in question by failing to address how 
disability evaluations and effective dates are assigned until 
September 2006, the claim was readjudicated in an October 
2009 supplemental statement of the case.  Thus, any timing 
error as to notice of how disability evaluations and 
effective dates are assigned was cured and rendered 
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  VA obtained 
private treatment records.  Furthermore, the RO pursuant to 
the Board's remand obtained Vet Center treatment records and 
submitted the Veteran's in-service stressors to the proper 
agency in an attempt to verify them.  

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.
 
Governing Law and Regulation

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection for PTSD requires medical evidence 
diagnosing the disorder in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that a diagnosis of 
PTSD during service and the claimed stressor is related to 
that service, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).
 
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 
 In such cases, the record must contain service records or 
other credible evidence that supports and does not contradict 
the veteran's testimony.  See Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor. 
 See Moreau, 9 Vet. App. at 395-96.

Analysis

The Veteran contends he has PTSD resulting from events he 
experienced during non-combat military service.  The claimant 
specifically maintains that he almost drowned during a test 
to join a Navy underwater demolitions team; that he incurred 
burns during fire fighting training; that he witnessed a 
fellow sailor die as a result of being pulled through an 
"anchor eye;" and that he was constantly threatened with 
orders to be shipped off to Vietnam.  See PTSD Questionnaire, 
received by VA in September 2002.  In this case, evidence 
from official sources does not corroborate any of the 
Veteran's claimed stressors. 

There is no corroborating evidence that he almost drowned 
during a test to join a Navy underwater demolitions team.  In 
April 2007, the U.S. Army and Joint Services Records Research 
Center (Record Research Center) could not corroborate this 
stressor.  The Records Research Center noted that military 
records rarely chronicle the specific experiences of 
individual service members and that any injuries sustained by 
the Veteran should be noted in his service treatment records.

There is no credible supporting evidence that the Veteran 
incurred burns during fire fighting training.  The fact that 
the claimant completed a course in fire fighting and the fact 
that he was a fireman after his training does not corroborate 
his assertion that he was burned during fire fighting 
training.  The appellant's service treatment records do not 
show any treatment or complaints of facial and arm burns as 
alleged.  Moreover, private and VA post-service treatment 
records do not reflect that the Veteran has any facial or arm 
burn residual.  The Records Research Center reviewed the 1968 
command history for the claimant's unit, and reported that 
the history did not document him being burned. 

There is no corroborating evidence that the Veteran witnessed 
a fellow sailor die as a result of being pulled through an 
"anchor eye".  The Veteran could not identify the sailor 
involved or the year, much less the month, in which the 
stressor occurred.  Therefore, the Records Research Center 
could not investigate the stressor.

There is no credible supporting evidence that the Veteran was 
constantly threatened with orders to be shipped off to 
Vietnam.  He has not provided any statements from lay 
witnesses to corroborate his account.

In a February 2004 statement, the Veteran's representative 
notes that the claimant was in a motor vehicle accident in 
May 1967, which was during a time that he was serving in the 
Naval Reserves.  The Veteran himself has not claimed that the 
May 1967 accident was a stressor.  To the extent the 
representative is claiming that the May 1967 accident is an 
in-service stressor, no medical professional has attributed 
the Veteran's PTSD to the May 1967 motor vehicle accident.  
The notation in a March 2004 Vet Center treatment record 
discussing the representative's February 2004 statement is 
merely a recitation of the representative's assertions.  This 
negates its probative value because a bare transcription of a 
lay statement is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Furthermore, there is no evidence in the service 
records that the 1967 accident happened while the Veteran was 
on active duty for training or inactive duty training.

While reports of August 2002 and March 2007 VA examinations 
along with Vet Center treatment records show a diagnosis of 
military-related PTSD, such diagnosis is not based upon an 
independently-verified stressor.  Because the diagnosis of 
PTSD is based on an unconfirmed stressor, service connection 
for PTSD cannot be granted.  38 C.F.R. § 3.304(f).
 
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD; hence, the reasonable doubt doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Consequently, the claim must be denied.


ORDER

Entitlement to service connection for PTSD is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


